             Case 2:18-cr-00131-RAJ Document 1498 Filed 11/02/20 Page 1 of 2




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
      UNITED STATES OF AMERICA,                           No. CR18-131-RAJ
 9
                              Plaintiff,
10
                         v.                               FINAL ORDER OF FORFEITURE
11
12    CHARLES ROLAND CHEATHAM,
13                            Defendant.
14
15
16         THIS MATTER comes before the Court on the United States’ Motion for Entry of
17 a Final Order of Forfeiture for the following property:
18         • Approximately six pieces of assorted jewelry, seized from Defendant Charles
19             Roland Cheatham on or about June 6, 2018, in Fife, Washington.
20         The Court, having reviewed the United States’ motion, as well as the other
21 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
22 Forfeiture is appropriate for the following reasons:
23         • In the Plea Agreement that Defendant Cheatham entered on August 30, 2019,
24             he agreed to forfeit his interest in the above-identified property as proceeds of
25             Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. §§
26             841(a)(1), (b)(1)(A) and 846, to which he entered a guilty plea (Dkt. No. 1086,
27             ¶¶ 7, 9s);
28

     FINAL ORDER OF FORFEITURE - 1                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Cheatham, CR18-131-RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 1498 Filed 11/02/20 Page 2 of 2




 1         • On December 5, 2019, the Court entered a Preliminary Order of Forfeiture,
 2              finding the above-identified property forfeitable pursuant to 21 U.S.C. § 853(a)
 3              and forfeiting the Defendant’s interest in it (Dkt. No. 1212);
 4         • Thereafter, the United States published notice of the pending forfeiture as
 5              required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 6              (“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. No. 1264), and also provided direct
 7              notice to potential claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A)
 8              (Declaration of Assistant U.S. Attorney Krista K. Bush in Support of Motion
 9              for Entry of a Final Order of Forfeiture, ¶ 2, Exhibits A – B); and
10         • The time for filing third-party petitions has expired, and none were filed.
11
12 NOW, THEREFORE, THE COURT ORDERS:
13         1.      No right, title, or interest in the above-listed property exists in any party
14 other than the United States;
15         2.      The property is fully and finally condemned and forfeited, in its entirety, to
16 the United States; and
17         3.      The United States Department of Justice, and/or its representatives, are
18 authorized to dispose of the property in accordance with the law.
19
20         IT IS SO ORDERED.
21
22         DATED this 2nd day of November, 2020.
23
24                                                      A
25                                                      The Honorable Richard A. Jones
                                                        United States District Judge
26
27
28

     FINAL ORDER OF FORFEITURE - 2                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Cheatham, CR18-131-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
